NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TONATIHU AGUILAR,                               No. 19-16412

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00336-DJH-MHB

 v.
                                                MEMORANDUM*
CHARLES L. RYAN; et al.,

                Defendants.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Arizona state prisoner Tonatihu Aguilar appeals pro se from the district

court’s order denying his amended emergency motion for a preliminary injunction

in his 42 U.S.C. § 1983 action alleging a First Amendment retaliation claim. We

have jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. Jackson v. City & County of San Francisco, 746 F.3d 953, 958 (9th

Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying a preliminary

injunction because Aguilar failed to establish a relationship between the requested

injunctive relief and defendant Henderson. See Pac. Radiation Oncology, LLC v.

Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015) (absent a sufficient nexus

between the claims raised in a motion for injunctive relief and the claims set forth

in the underlying complaint, the district court lacks authority to grant the relief

requested).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     19-16412